[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                    No. 06-14309                          MAY 21, 2007
                              ________________________                  THOMAS K. KAHN
                                                                            CLERK
                        D. C. Docket No. 06-00025 CR-1-KD-B

UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,

                                            versus

FEDERICO FLORES-ESPINOSA,

                                                                      Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                         for the Southern District of Alabama
                            _________________________

                                       (May 21, 2007)

Before EDMONDSON, Chief Judge, HULL, Circuit Judge, and FORRESTER,*
District Judge.

PER CURIAM:

       After review and oral argument, we find no reversible error in the district


       *
       Honorable J. Owen Forrester, United States District Judge for the Northern District of
Georgia, sitting by designation.
court’s order of April 20, 2006, which denied defendant Federico Flores-

Espinosa’s motion to suppress. Accordingly, we affirm Flores-Espinosa’s

conviction.

      AFFIRMED.




                                        2